Exhibit 10.1

 

SALE AND PURCHASE AGREEMENT

 

This SALE AND PURCHASE AGREEMENT (the “Agreement”) dated as of the 10th day of
February 2010 (the “Effective Date”), is made by and between SCB Building, LLC,
(the “Seller”), and 250 Block Group, LLC (the “Purchaser”).

 

WHEREAS, Seller is holder of a Promissory Note dated November 1, 2005 and
amended on January 4, 2006 (“Note”) which was issued by 250 North Orange Avenue,
LLC (“North Orange”) and a copy of which is attached hereto as Exhibit A;

 

WHEREAS, the Note is secured by a Mortgage and Security Agreement by and between
Seller and North Orange (“Mortgage Agreement”) dated November 2, 2005 with
respect to certain property owned by North Orange as described in such Mortgage
Agreement and a copy of which is attached hereto as Exhibit B;

 

WHEREAS, Seller and Old Southern Bank (“Bank”) are parties to an Intercreditor
Agreement dated November 13, 2006 (“Intercreditor Agreement”), and a copy of
which is attached hereto as Exhibit C; and

 

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, Seller’s rights in the Note, the Mortgage Agreement, and the
Intercreditor Agreement (collectively the “Assets”); and,

 

NOW, THEREFORE, in consideration of the premises and other valuable
consideration, Seller and Purchaser agree as follows:

 

1.             PURCHASE AND SALE OF THE ASSETS

 

1.1           Sale of the Assets.  Subject to satisfaction of the conditions set
forth in Sections 2.2 and 2.3 hereof, Seller shall sell, transfer and assign,
and Purchaser shall accept all of Seller’s right, title and interest in and to
the Assets at the time of Closing, pursuant to the terms and conditions of the
Agreement.

 

1.2           Transfer of Note, Mortgage Agreement and Intercreditor Agreement. 
Effective upon the Closing, Seller and Purchaser shall execute an Assignment and
Assumption Agreement in the form attached hereto as Exhibit D.

 

1.3           Purchase Price; Payment Terms.  Purchaser agrees to pay to Seller
(in United States Dollars) the total purchase price of Four Million Nine Hundred
Thousand US Dollars ($4,900,000.00) (the “Purchase Price”) as follows:

 

1.3.1        Twenty Five Thousand Dollars ($25,000) (the “ Initial Deposit”) by
deposit which shall be payable to Purchaser no later than two business days
after execution of this Agreement.   The Deposit shall be non refundable.

 

1

--------------------------------------------------------------------------------


 

1.3.2  Four Hundred Sixty Five Thousand Dollars ($465,000)       (the “Second
Deposit”) by deposit which shall be payable to Purchaser on March 1, 2010  if
Purchaser elects to extend the Closing Date until April 1, 2010.  Said Deposit
shall be non refundable;

 

1.3.3 The balance of the Purchase Price shall be paid to Seller at Closing.

 

2.   CLOSING.

 

2.1.          Closing, Delivery Location, and Delivery.  The closing of the
purchase

 

and sale of the Assets (the “Closing”) shall be held no later than March 1,
2010, except that Purchaser may elect to extend the Closing Date to April 1,
2010, by delivering written notice to the Seller no later than March 1, 2010 and
with concurrent payment of the non refundable deposit described in 1.3.2 (the
“Closing Date”). In the event Purchaser elects to extend the Closing Date,
Seller will provide adjusted purchase figures no later than 5 days before the
Closing to account for any payments made or not made, as the case may be, by
North Orange during the month of March.

 

2.2           The obligation of Purchaser to purchase the Assets from Seller is
subject to satisfaction or waiver of each and all of the following conditions
prior to the Closing Date:

 

i.              Seller shall have delivered the Assignment and Assumption
Agreement, the Note, the Mortgage Agreement and the Intercreditor Agreement and
Seller shall have performed or complied with all other agreements, covenants and
conditions required by this Agreement to be performed or complied with by
Seller.

 

ii.             Each and all of the representations and warranties made by
Seller in Section 5 of this Agreement shall be true and correct on and as of the
Closing Date.

 

2.3           The obligation of Seller to sell the Assets to Purchaser is
subject to satisfaction of each and all of the following conditions prior to the
Closing Date:

 

i.              Purchaser shall have delivered the Purchase Price, the
Assignment and Assumption Agreement and Purchaser shall have performed or
complied with all other agreements, covenants and conditions required by this
Agreement to be performed or complied with by Purchaser prior to or at the time
of the Closing Date.

 

ii.             Each and all of the representations and warranties made by
Purchaser in Section 6 of this Agreement shall be true and correct on and as of
the Closing Date.

 

iii.            Seller will have successfully executed a written agreement form
and content satisfactory to Seller in its sole discretion for the simultaneous
purchase of certain promissory notes dated December 29, 2005 with Eric

 

2

--------------------------------------------------------------------------------


 

Ludwig, Gary Tharp and Claude in exchange for good funds by either cashiers
check or via wire transfer at the Closing Date as follows:

 

a.     Amount payable to Ludwig:      TWO HUNDRED ONE THOUSAND SEVEN HUNDRED
SEVENTY FOUR US DOLLARS AND 40/100  ($201, 774.40)

 

b.     Amount payable to Tharp:         NINE  HUNDRED SEVENTY FOUR THOUSAND NINE
HUNDRED SEVENTY THREE US DOLLARS AND 90/100 ($974,973.90)

 

c.     Amount payable to Wolfe:         EIGHT HUNDRED FORTY THOUSAND NINE
HUNDRED NINETY FIVE US DOLLARS AND 70/100 ($840,995.70)

 

2.4           At the Closing, (i) Seller will deliver to Purchaser the Assets,
and Purchaser will accept the Assets; (ii) the Purchaser and shall pay to Seller
in immediately available funds the Purchase Price and (iii) the parties shall
execute the Assignment and Assumption Agreement as well as any other documents
reasonably required by the parties. All documents and other items to be
delivered at the Closing shall be deemed to have been delivered simultaneously,
and no delivery shall be effective until all such items have been delivered.

 

3.             Intentionally Left Blank.

 

4.             REPRESENTATION AND WARRANTIES OF SELLER.  Seller warrants and
represents to Purchaser that each of the following are true as of the date
hereof and will be true and correct on the Closing Date:

 

4.1           Seller is the owner of the Assets, free and clear of all pledges,
liens, encumbrances or claims of any kind, except for liens, if any that will be
released at Closing.

 

4.2           AS-IS SALE UPON THE CLOSING DATE, THE ASSETS SHALL BE SOLD,
TRANSFERRED, AND ASSIGNED AND ACCEPTED BY THE PURCHASER “AS IS” AND WITHOUT
RECOURSE.

 

DISCLAIMER OF WARRANTY SELLER MAKES NO, AND DISCLAIMS ALL, WARRANTIES,
REPRESENTATIONS, INDEMNITIES OR GUARANTEES OF ANY KIND OR NATURE, WHETHER
EXPRESS OR IMPLIED, ARISING BY LAW, CUSTOM, PRIOR ORAL OR WRITTEN STATEMENTS
BETWEEN THE PARTIES  OR OTHERWISE, WITH RESPECT TO THE ASSETS AND THE COLLATERAL
TO INCLUDE, WITHOUT LIMITATION, THE FOLLOWING:

 

·      THE COLLECTABILITY OF THE NOTE;

·      THE SUFFICENCY OF THE COLLATERAL TO SECURE THE NOTE;

 

3

--------------------------------------------------------------------------------


 

·      THE CONDITION OF THE COLLATERAL, INCLUDING BUT NOT LIMITED TO THE
COLLATERAL’S COMPLIANCE WITH LAWS, REGULATIONS AND ANY ORDINANCE; AND/OR

·      THE STATUS OF THE NOTE AND ANY CLAIM THAT THE MAKER IS NOT IN DEFAULT
UNDER THE NOTE AND THE MORTGAGE AGREEMENT.

 

4.3  Organization and Power.  Seller is a limited liability company duly
organized and validly existing under the laws of the state of Florida.

 

4.4 Authorization.  The execution, delivery, and performance by Seller of this
Agreement and all other agreements contemplated hereby to which Seller is a
party have been duly and validly authorized by all necessary corporate action of
Seller, and this Agreement and each other such agreement, when executed and
delivered by the parties thereto, will constitute the legal, valid, and binding
obligation of Seller enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency, and
similar statutes affecting creditors’ rights generally and judicial limits on
equitable remedies,

 

5.             REPRESENTATION AND WARRANTIES OF PURCHASER.  Purchaser warrants
and represents to Seller that each of the following are true as of the date
hereof and will be true and correct on the Closing Date:

 

5.1           Purchaser has the financial resources to pay the Purchase Price.

 

5.2  Organization and Power.  Purchaser is a limited liability company duly
organized and validly existing under the laws of the state of Florida.

 

5.3 Authorization.  The execution, delivery, and performance by Purchaser of
this Agreement and all other agreements contemplated hereby to which Purchaser
is a party have been duly and validly authorized by all necessary action of
Purchaser, and this Agreement and each other such agreement, when executed and
delivered by the parties thereto, will constitute the legal, valid, and binding
obligation of Purchaser enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
and similar statutes affecting creditors’ rights generally and judicial limits
on equitable remedies,

 

5.4 No Conflict With Other Instruments or Agreements.  The execution, delivery,
and performance by Purchaser under this Agreement and all other agreements
contemplated hereby to which Purchaser is a party will not result in a breach or
violation of, or constitute a default under any material agreement to which
Purchaser is a party or by which Purchaser is bound.

 

6.             TAXES. Purchaser shall be responsible for and shall defend,
indemnify and hold Seller harmless, on demand, from and against any and all
sales, use, personal property, ad valorem, valued added, stamp or other similar
taxes, fees or other charges of any nature (but excluding taxes

 

4

--------------------------------------------------------------------------------


 

on income or gain realized by Seller, if any) imposed by any federal, state,
provincial, or other political subdivision thereof of any country arising,
charged, assessed or imposed in connection with the sale or transfer of the
Assets hereunder, to include any such charges made against the underlying
collateral.

 

7.             POST CLOSING OBLIGATIONS

 

As reasonably requested by Purchaser and subject to Purchaser’s payment of
Seller’s reasonable out of pocket expenses incurred by Seller in connection with
any  assistance provided by Seller pursuant to this section, Seller shall assist
Purchaser (i) in providing necessary information and documentation in Seller’s
possession regarding payments received by Seller on the Note during such time
that Seller had rights to collect such payments (ii) in providing any
correspondence by and between Seller and North Orange with respect to the Assets
and (iii) in providing testimony from a designated representative of Seller with
regard to the information provided in (i) and/or (ii) above.

 

8.             TERMINATION.

 

8.1           This Agreement may be terminated only as follows: (i) by written
agreement of the Purchaser and Seller at any time before the Closing Date;
(ii) by Purchaser, if the conditions specified in Section 2.2 have not been
waived by Purchaser or satisfied by the Closing Date, (iii) by Seller, if the
conditions specified in Section 2.3 have not been waived or satisfied by the
Closing Date, or (iv) by either party, if the other party refuses to close on
the sale and purchase of the Assets by the Closing Date, except as authorized by
this Agreement, or otherwise breaches its obligations under this Agreement.

 

9.             MISCELLANEOUS

 

9.1           Assignment.  Neither this Agreement, nor any part of Purchaser’s
rights or obligations hereunder, shall be assigned, transferred or otherwise
conveyed by either party to any person or entity without the prior written
consent of the other party.

 

9.2           Headings.  The headings contained herein are for convenience and
reference only and are not intended to define, limit or affect the scope,
meaning or purpose of any of the provisions of this Agreement.

 

9.3           Notices.   All notices required under the terms and provisions
hereof shall be in writing, and any such notice shall become effective when
delivered by regular mail or post, international courier or messenger, on the
date actually received.  Any such notice shall be addressed as follows:

 

If to Seller:

 

SCB Building, LLC

 

 

1612 E. Cape Coral Parkway

 

 

Cape Coral, FL  33904

 

5

--------------------------------------------------------------------------------


 

 

 

Attn: James May, General Counsel

 

 

 

If to Purchaser:

 

250 Block Group, LLC

 

 

250 North Orange Ave., Suite 1250

 

 

Orlando, FL  32801

 

 

Facsimile 240-331-0676

 

 

Attn: Gary Tharp, President

 

or to such other notice address as either party may from time to time hereafter
designate in writing to the other.

 

9.4           Entire Agreement; Modifications and Amendments. This Agreement
embodies the entire agreement and understanding between the Seller and Purchaser
with respect to its subject matter and shall not be modified or amended, except
by a written instrument signed by duly authorized representatives of the Seller
and Purchaser.  The Agreement supersedes any and all prior or independent
agreements and understandings between the Seller and Purchaser with respect to
the same subject matter.  The parties agree that each of them shall be entitled
to rely upon the signature of the other party hereto, received via facsimile
transmission, to the same extent as an originally signed copy hereof; provided,
however, this shall not relieve either party from delivery of originally signed
documents hereunder.

 

9.5           Facsimile, Counterparts.  The parties agree that each of them
shall be entitled to rely upon the signature of the other party hereto, received
via facsimile transmission, to the same extent as an originally signed copy
hereof; provided however, that this shall not relieve either party from delivery
of originally signed documents hereunder. The Agreement may be executed by in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same agreement.

 

9.6           Survival.  Sections 4, 5, 7 and 9 shall survive termination of
this Agreement.

 

9.7           Successors.  The rights and obligations of the parties hereto
shall inure to the benefit of and be binding and enforceable upon, the
respective successors and permitted assigns of the parties.

 

9.8           Costs.  Each party to the Agreement shall pay its own costs and
expenses incurred in connection with the Agreement, including, but not limited
to, attorneys’ fees, and the consummation of the transaction contemplated
hereby.

 

9.9           Further Assurances.  The Seller and Purchaser shall, from time to
time, do and perform such other and further acts and execute and deliver any and
all such other and further instruments, documents or letters as may be required
by law or reasonably requested by the other party to establish, maintain and
protect the respective rights and remedies of the other and to carry out the
intent and purpose of the Agreement.

 

9.10         Time of the Essence.   Time is of the essence hereunder.

 

6

--------------------------------------------------------------------------------


 

9.11         Governing Law.  THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA
(EXCLUDING CONFLICT OF LAW PRINCIPLES), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE. THE PARTIES HEREBY EXPRESSLY AGREE TO (A) BE SUBJECT
TO THE PERSONAL JURISDICTION OF THE STATE OF FLORIDA, (B) ACCEPT VENUE IN ANY
FEDERAL OR STATE COURT IN FLORIDA, (C) WAIVE ANY DEFENSE BASED UPON FORUM NON
CONVENIENS AND (D) WAIVE ANY RIGHT TO A TRIAL BY JURY

 

9.12         Legal Fees.  The prevailing party in any legal action brought to
enforce this Agreement shall be entitled to recover its reasonable legal fees
and expenses, to include those incurred on appeal (in addition to any limitation
on liability set forth herein).

 

9.13         Severability.  If any one or more provisions of this Agreement
shall be held to be illegal or unenforceable in any respect, the validity,
legality, enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

9.14         Confidentiality.  This Agreement is and its terms are expressly
agreed by the parties to be confidential between Seller and Purchaser and will
not be disclosed by either party without the prior written permission of the
other party, except (i) to permitted assigns of the Purchaser, (ii) to any
governmental body having jurisdiction of any person or entity subject to the
Agreement, (iii) to any other person pursuant to subpoena or other process
whether legal, administrative or other, provided the other party shall have
notice thereof, (iv) to the extent necessary in the enforcement of any person’s
or entity’s rights hereunder, (v) to the extent disclosure may be required by
applicable law or regulations or to each party’s own auditors, legal or
technical advisors; and, (vi) to the lenders, advisors and attorneys, if any, of
Seller and Purchaser.  This Section 9.14 shall survive the termination of this
Agreement.

 

9.16.        Preliminary Negotiations.  The submission of this Agreement form by
Seller for examination does not constitute an offer to sell or a reservation of
an option to purchase.  In addition, Seller and Purchaser intend that neither
party be legally bound in any way unless and until a fully executed Agreement is
received by both Seller and Purchaser.

 

IN WITNESS WHEREOF, Seller and Purchaser, each pursuant to due corporate
authority, have each caused this Agreement to be duly executed by their
authorized officers as of the day and year first above written.

 

PURCHASER:

 

SELLER:

250 BLOCK GROUP, LLC

 

SCB BUILDING, LLC

 

 

 

By:

/s/ Gary Tharp

 

By:

/s/ Charles M. Peck

Printed Name: Gary Tharp

 

Printed Name: Charles M. Peck

Title: President

 

Title: Trustee of 1612 Cape Coral Parkway Land Trust, owner of SCB Building,
LLC.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT D

“Assignment and Assumption Agreement”

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, is entered into this the        day of
                          , 2010 by and between SCB Building, LLC (“SCB”), as
Assignor and 250 Block Group, LLC (“250 Block”), as Assignee.

 

WHEREAS, SCB is holder of a Promissory Note dated November 1, 2005 and amended
on January 4, 2006 (“Note”) which was issued by 250 North Orange Avenue, LLC
(“North Orange”);

 

WHEREAS, the Note is secured by a Mortgage and Security Agreement by and between
SCB and North Orange (“Mortgage Agreement”) dated November 2, 2005 with respect
to certain property owned by North Orange as described in such Mortgage
Agreement;

 

WHEREAS, SCB and Old Southern Bank (“Bank”) are parties to an Intercreditor
Agreement dated November 13, 2006 (“Intercreditor Agreement”), whereby the Bank
acknowledges its interest in property secured by the Mortgage Agreement is
junior to that of SCB; and

 

NOW, THEREFORE, IN CONSIDERATION of the mutual promises and benefits to be
derived by the parties, they do hereby agree to the following:

 

1.  Pursuant to the terms of the Sale and Purchase Agreement executed by the
parties on                     , 2010, Assignor hereby assigns all of its right,
title, and interest described in the Note, the Mortgage Agreement and the
Intercreditor Agreement to Assignee.

 

2.  Assignee hereby agrees to accept all of the rights and obligations set forth
in the Note, the Mortgage Agreement and Intercreditor Agreement. These documents
are being assigned on an AS-IS basis and, except as explicitly provided for
herein, Assignor makes no further representation or warranty with respect to the
Note, the Mortgage Agreement or the Intercreditor Agreement. Assignee hereby
specifically acknowledges that that such assignment is being made WITHOUT
RECOURSE.

 

3.  Assignee represents and warrants that it has completed its independent
investigation as to the facts and circumstances surrounding the Note, the
Mortgage and the Intercreditor Agreement to its satisfaction.

 

4.  Assignor warrants that the Note, the Mortgage Agreement and the
Intercreditor Agreement are still in full effect and have not been modified
except as indicated in writing.

 

5.  Assignee agrees to perform all the duties and obligations called for under

 

8

--------------------------------------------------------------------------------


 

the Note, the Mortgage Agreement and the Intercreditor Agreement.  Assignee
hereby agrees to completely defend, release, hold harmless and indemnify
Assignor and its affiliates, subsidiaries, officers, directors, agents, owners,
employees, trustees, successors and assigns from any claims whatsoever arising
from the Note, the Mortgage Agreement and/or the Intercreditor Agreement which
arise from and against any and all claims, losses, costs, damages or expenses,
to include all reasonable attorneys’ fees (trial and appellate level), arising
out of or from (i) events occurring on or after the date of this Assignment
and/or (ii) any breach of Assignee’s representations and warranties set forth
herein.

 

6. This obligations and rights as set forth herein binds the parties and all
successors and may by modified only in writing signed by each of the parties
hereto.

 

7.     This Agreement shall be construed in accordance with the laws of
Florida.  The parties further agree that any and all claims arising from or in
connection with the subject matter of this Letter Agreement must be brought in
either the state or federal courts in and for Lee County, Florida, and the
parties hereby expressly waive any venue privileges which may be asserted in
connection with this Agreement.

 

8.     This Agreement constitutes the entire understanding between the parties
with respect to the subject matter hereof.  It may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

9.     No failure or delay by either party in exercising any right, power or
privilege under this Agreement will operate as a waiver thereof, and no single
or partial exercise of any such right, power or privilege will preclude any
other or future exercise thereof or the exercise of any other right, power or
privilege under this Agreement.

 

10.   If any provision, or a part thereof, of this Agreement is prohibited,
unenforceable or invalid under applicable law, then the provision or part
thereof shall be ineffective to the extent of such prohibition, unenforceability
or invalidity under such law without affecting the enforceability or validity of
such provision in any other jurisdiction and without invalidating the remainder
of such provision or other provisions of this Agreement.

 

11.   Each party represents and warrants to the other party that it has the
requisite corporate authority to enter into and perform this Agreement and this
Agreement constitutes its legally binding obligation, enforceable in accordance
with its terms. This Agreement supersedes any and all other agreements, either
oral or in writing between the parties hereto with respect to the terms and
conditions of this Agreement, and contains all of the covenants and agreements
between the parties with respect to same.  Each party to this Agreement
acknowledges that no representation, inducements, promises, or agreements,
orally or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement shall be valid or binding
on either party, except that any other written agreement dated concurrent with
or after this Agreement shall be valid as between the signing parties thereto.

 

9

--------------------------------------------------------------------------------


 

12.           Attorneys’ Fees.  In the event a suit or action is brought by any
party with respect to this Agreement, it is agreed that the prevailing party
shall be entitled to reasonable attorneys’ fees to be fixed by the trial court,
and/or appellate court.

 

13.           Separate Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

 

IN WITNESS THEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed by their respective duly authorized
representatives as of the day indicated above.

 

 

ASSIGNOR

 

ASSIGNEE

 

 

 

 

 

 

 

 

 

Charles M. Peck as Trustee for 1612 Cape Coral Parkway Land Trust, owner of SCB
Building, LLC

 

Gary G. Tharp as President of  250 Block, LLC

 

10

--------------------------------------------------------------------------------